DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Group I and Species E in the reply filed on 10/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022. Examiner notes that claims 14-15 are drawn to non-elected species. 
Claim Interpretation
Claim 4 recites “a spring attached to the body”, however the elected embodiment (Figs. 7A-7B), show the spring 651 coupled to trigger 648. For purposes of examination, the Examiner will interpret the claim as a spring indirectly attached to the body.
Claim 10 recites “wherein the source is coupled to the body”, however the elected embodiment (Figs. 7A-7B) show the source 14 coupled to the body 612. Examiner notes that the body 612 is not the same body recited in claim 1, line 3. The body in claim 1, line 3 is referring to the plunger 650. For purposes of examination, the Examiner will interpret the claim as the source being indirectly coupled to the body.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 616, 619, 690, and 694.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish et al. (US Publication 2015/0017601 A1).
Regarding claim 1, Fish discloses a device (10, Fig. 1) for delivering an agent (28), comprising 
a chamber (44) for receiving agent through an agent inlet (50); and 
a body (40) received within the chamber (Fig. 1), wherein the body is movable in first and second directions along a longitudinal axis of the chamber (A, Figs. 2-3); 
wherein, in a first configuration of the body, an amount of the agent flows into the chamber via the agent inlet (Fig. 2), wherein, in a second configuration of the body, the agent is prevented from flowing into the chamber via the agent inlet (Fig. 3), and wherein, when the body is transitioned from the first configuration to the second configuration, the amount of the agent is moved from a first position along the longitudinal axis of the chamber to a second position along the longitudinal axis of the chamber (Figs. 2-3).  
Regarding claim 2, Fish discloses the device of claim 1, wherein, when the body is in the second configuration, fluid (“pressurized fluid”) flows into the chamber via a fluid inlet (P2) and combines with the amount of the agent (Fig. 3).  
Regarding claim 3, Fish discloses the device of claim 2, wherein the fluid inlet is located between (a) an outlet (22) for delivering the fluid combined with the amount of the agent from the chamber and (b) the agent inlet (Fig. 3).  
Regarding claim 4, Fish discloses the device of claim 1, further comprising a spring (102) attached to the body (Fig. 4), wherein the body transitions from the first configuration to the second configuration due to a restorative force of the spring (Paragraph [0036]).  
Regarding claim 10, Fish discloses the device of claim 1, further comprising a source of the agent (32), wherein the source is coupled to the body (Fig. 1).  
Regarding claim 11, Fish discloses the device of claim 1, wherein the chamber is a first chamber (44), further comprising a second chamber (82), wherein the body defines a body opening (46), wherein, in the first configuration, the body opening is in fluid communication with the agent inlet (Fig. 4), and wherein, in the second configuration, the body opening is in not in fluid communication with the agent inlet and is in fluid communication with a chamber opening (80) between the first chamber and the second chamber (Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (US Publication 2015/0017601 A1) in view of Eisenhand (US Patent 3,402,712 A).
Regarding claim 12, Fish discloses the device of claim 11, but is silent regarding wherein the body is connected to an arm via a hinge.
Fish teaches a generic button (62), but describes possibilities of other mechanisms (Paragraph [0042]).
Eisenhand teaches a device for delivering an agent (Figs. 3-4), comprising
a triggered actuation mechanism (15, 19) with a hinge (22) to move the body (18).
The substitution of one known actuator (hinged trigger as taught in Eisenhand) for another (button as taught in Fish) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Eisenhand teaches that a hinged trigger can be squeezed in order to urge a plunger forward thus ejecting an agent and the substitution of the hinged trigger as taught in Eisenhand would have yielded predictable results, namely, a trigger mechanism of Fish that would eject an agent upon actuation of the trigger. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 13, Fish in view of Eisenhand disclose the device of claim 12, wherein the arm is connected to a trigger (15, Figs. 3-4, Eisenhand), wherein depressing the trigger causes the arm to pivot and causes the body to move in the first direction (Figs. 3-4, Eisenhand).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771